In a proceeding to condemn real property, the Town of Hempstead appeals from a final order insofar as said order affects damage parcels 1, 4, 5, 6 and 7. The owners of damage parcels 1, 4, 5 and 7 also appeal from said order insofar as it affects their respective parcels. Order insofar as it affects damage parcels 1, 4, 5 and 7 unanimously affirmed, without costs. No opinion. Appeal insofar as it affects damage parcel 6 held in abeyance pending the appointment of the legal representative of the claimant-respondent. The court is without jurisdiction to make a determination until the appointment of such a representative. (Caldwell v. Nicolson, 235 N. Y. 209; Bronheim v. Kelleher, 258 App. Div. 972; Matter of Heos v. McCloskey, 278 App. Div. 768.) Present — Nolan, P. J., Wenzel, Murphy, Ughetta and Hallinan, JJ. [208 Misc. 84.]